Citation Nr: 0201447	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  95-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right hand and forearm, evaluated as 30 
percent disabling from December 4, 2000, and 20 percent 
disabling prior to December 4, 2000.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February 1974 to May 
1977, and from September 1978 to September 1982.

The matter came before the Board of Veterans' Appeals (Board) 
on appeal of a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Washington, D.C., which denied an increased 
evaluation for the residuals of a gunshot wound of the right 
hand and forearm.  When the case was before the Board in May 
2000, it was remanded to the RO for further development.  
While the case was in remand status, the RO increased the 
evaluation for the gunshot wound residuals to 30 percent, 
effective December 4, 2000.  The case was returned to the 
Board in December 2001.

The Board notes that the veteran's former representative has 
withdrawn representation.  See 38 C.F.R. § 20.608 (2001).  By 
letter dated in July 2000, the RO notified the veteran of 
that withdrawal and advised the veteran of his right to 
appoint new representation, enclosing the appropriate form.  
The veteran has not since elected new representation.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Prior to December 4, 2000, the veteran's right hand and 
forearm disability was manifested by pain and fatigue in the 
wrist and hand, resulting in no more than moderately severe 
impairment of Muscle Group VIII, without evidence of 
symptomatic scarring, peripheral nerve damage, tissue loss, 
or bone or joint damage.

3.  For the period from December 4, 2000, the veteran's right 
hand and forearm disability is manifested by pain, muscle 
fatigue and weakness interfering with fine manipulative 
movements and productive of no more than severe impairment of 
Muscle Group IX, without evidence of ankylosis of the wrist 
or fingers, symptomatic scarring, or peripheral nerve or 
joint damage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a gunshot wound of the right hand and forearm 
for the period prior to December 4, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73, Diagnostic Codes 5307-5309 (1996); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 
5214-5223, 4.73, Diagnostic Codes 5308-5309 (2001).

2.  The criteria for a rating in excess of 30 percent for the 
residuals of a gunshot wound of the right hand and forearm 
for the period beginning December 4, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73, Diagnostic Codes 5307-5309 (1996); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 
5214-5223, 4.73, Diagnostic Codes 5308-5309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
Additionally, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  By 
information letters, rating actions, the statement of the 
case and supplemental statements of the case, the RO has 
informed the veteran of the criteria for the benefit sought 
on appeal, the evidence considered by the RO and the evidence 
potentially probative of the claim.  During the course of his 
appeal the veteran has identified treatment by service 
physicians and by VA facilities.  A review of the record 
reflects association of service medical records and extensive 
post-service treatment records from VA facilities.  In 
addition the veteran has been provided VA examinations of his 
gunshot wound residuals, to include as recently as December 
2000.  The veteran has not identified additional records 
pertinent to his claim, nor has he alleged that the 
disability has increased in severity since the most recent VA 
examination.  In sum the facts pertinent to this claim have 
been properly developed and no further development is 
required to comply with the VCAA or the implementing 
regulations.




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329 (38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed. Reg. No. 106, 30235-30237.

Prior to the July 1997 revisions, 38 C.F.R. § 4.56 provided:

(a) Slight (insignificant) disability of 
muscles.

Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1996).

The rating of muscle injuries was also governed by the 
principles set forth at 38 C.F.R. § 4.72 (1996) which 
provide, in pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  
A compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

The provisions of 38 C.F.R. § 4.55 (1996) governed the 
combination of ratings of muscle injuries in the same 
anatomical segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in combination 
or limitation of the arc of motion, and are, in pertinent 
part, as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, 
(3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . (g) 
Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions.  

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
    (1) In the case of an ankylosed knee, 
if muscle group XIII is disabled, it will 
be rated, but at the next lower level 
than that which would otherwise be 
assigned.
    (2) In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a gunshot wound of the 
right hand and forearm.  The Board is of the opinion that the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as described 
below.

In June 1981, the veteran incurred a shotgun wound of his 
right forearm and hand.  Upon admission to the Womack Army 
Community Hospital, the veteran demonstrated a full range of 
motion of the metacarpophalangeal joints, proximal 
interphalangeal joints and distal interphalangeal joints of 
the right hand.  There were no significant sensory deficits, 
although there was complaint of some tingling and slight 
change in sensation in the fingertips of the index and long 
finger of the right hand.  There was evidence of multiple 
pellet wounds along the volar aspect of the right forearm, in 
the palm of the hand and in the index and long fingers, 
particularly several puncture wounds around the volar aspect 
of the proximal interphalangeal joint of the right long 
finger.  X-rays revealed multiple foreign bodies.  The 
veteran was hospitalized and placed on intravenous 
antibiotics, with application of a sterile dressing to the 
right upper extremity.  He showed no evidence of progression 
of his neurologic deficits in the index finger and long 
finger, and there was no evidence of intra-articular pellets.  
The wounds healed without evidence of continuing infection or 
drainage and upon discharge from hospitalization he had a 
good range of motion in the right hand.  The final diagnosis 
was gunshot wound of the right forearm and hand with medial 
nerve contusion, resulting in decreased sensation in the tips 
of the long finger and index finger.  

Service medical entries dated after the veteran's release 
from hospitalization in June 1981 continue to note some 
decreased sensation in the right hand fingertips and some 
decreased motion in the proximal interphalangeal joint of the 
right ring finger.  In October 1981, testing revealed a 
decreased but functional right hand grip and minimal 
impairment of the entire palmar surface of the right hand 
except for the distal interphalangeal joint of the ring 
finger and the interphalangeal joint of the thumb, stated to 
be possibly secondary to light callous formation.  
Sensibility of the right hand was stated to be functional.

In August 1990, the RO received records of VA treatment, to 
include a report of VA hospitalization dated in June 1990 
that reflects removal of shotgun pellets from the veteran's 
right hand, as well as treatment unrelated to the gunshot 
wound residuals.  A June 1990 consultation sheet notes that 
the retained fragments had been subcutaneous and causing the 
veteran pain; they were removed using a local anesthetic and 
without post-operative complications.  

The veteran presented for a VA examination in October 1990.  
He reported that after three-to-four hours of use his hand 
would begin to cramp and his fingers would draw up and stick 
together in a claw-like fashion.  He complained of constant 
pain and throbbing from his wrist to his fingertips and a 
prickly feeling throughout his hand.  He also reported that 
when "buckshot" moves into joints of his wrist or fingers 
he would experience immobilization, and that he felt intense 
pain with any vibration or bump to the hand, arm or elbow.  
He complained of temperature difficulties, stating that his 
right hand became colder than his left in cold weather and 
also that he was unable to judge the temperature of objects, 
sometimes burning himself.   

The examination in October 1990 disclosed that the veteran's 
skin was normal in appearance.  Examination of the nervous 
system was normal.  The veteran demonstrated right wrist 
motion as follows:  dorsiflexion to 45 degrees; palmar 
flexion to 55 degrees; ulnar deviation to 35 degrees; radial 
deviation to 15 degrees; pronation to 80 degrees, and 
supination to 85 degrees.  He demonstrated a full range of 
motion of all digits on the right hand and could make a 
normal fist.  There was evidence of a normal approximation of 
right thumb movement to the little finger.  The examiner 
noted a moderate reduction in right hand grip as compared to 
the left.  There was no evidence of atrophy of the hand 
muscles.  The examiner described sensation as equivocal in 
that there was alleged paresthesia of the hand in a glove-
distribution to pinprick.

By rating decision dated in November 1990 the RO granted 
service connection for residuals of a gunshot wound of the 
right hand and assigned a 20 percent initial evaluation based 
on impairment of Muscle Group VIII, effective June 2, 1990.  

The 20 percent evaluation remained in effect when the veteran 
filed his current claim for an increased evaluation in March 
1991.  In the March 1991 claim, the veteran indicated that 
with an hour's worth of work his fingers and hand would stick 
together and that retained pellets moved around and resulted 
in immobility.  

One March 1991 VA entry notes the veteran's complaints of 
hand pain and that there were no limitations in movement or 
atrophy of the right hand apparent from examination.  An 
April 1991 entry notes that weight exercises and use of the 
heated pool was helping the veteran's hand symptoms.

The veteran was hospitalized in a VA facility in March and 
April 1991 for treatment of chronic benign pain syndrome 
secondary to the gunshot wound to the right hand; use of a 
TENS unit was prescribed.  Hospital records reflect removal 
of more pellets from the veteran's arm and hand during this 
period.  The veteran reported gradually increasing pain over 
the past years and limitation of usage in connection with 
daily work.  He was referred to the pain clinic.

The record contains entries from the VA pain clinic dated 
from approximately April to September 1991.  These records 
indicate following of the veteran for complaints of pain in 
his hand.

In the November 1991 rating decision on appeal, the RO denied 
the veteran's claim for an increased evaluation.  

A January 1992 VA record notes the veteran's complaint of 
hand cramps after exertion.  Examination of the right hand 
revealed a full range of motion and normal grip strength; the 
hand was nontender.  A February 1992 entry notes the 
veteran's history of pain in the right forearm and numbness 
in the right hand.  Nerve conduction studies were 
accomplished, showing normal motor and sensory conduction of 
the right median and ulnar nerves.  Electromyogram findings 
in the right upper extremity were also normal.  

A March 1992 record shows evaluation of the veteran by Dr. 
Abend.  The veteran reported onset of nighttime burning and 
numbing type discomfort in the right index and middle 
fingers.  Examination revealed negative Tinel's and Phalen's 
signs in the right wrist.  Sensation was diminished over the 
median nerve.  X-rays showed retained pellets in the hand, 
without signs of bony impingement in the carpal tunnel.  The 
impression was early right carpal tunnel syndrome.  A June 
1992 VA outpatient entry notes full range of motion in the 
right hand and wrist, without deformity, edema or erythema; 
the impression was right wrist pain.

In January 1993, the veteran complained of pain and popping 
in his finger and right wrist, as well as difficulty moving 
his wrist.  

The veteran presented for a VA examination in February 1993.  
He was working as a cook.  He reported he was right-handed.  
There was no evidence of wrist swelling or other deformity.  
The veteran demonstrated flexion to 90 degrees, extension to 
80 degrees, radial deviation to 20 degrees and ulnar 
deviation to 45 degrees.  There was normal muscle tone in the 
right forearm.  There was a question of decreased sensation 
of all distal fingertips and positive crepitus at the distal 
interphalangeal joint of the ring finger with questionable 
tendon nodule of the proximal interphalangeal joint, with 
flexion from 10 to 90 degrees.  The veteran had normal thumb 
apposition to all fingers.  X-rays revealed multiple retained 
metallic densities, without evidence of bony abnormalities.  

A March 1993 VA outpatient record shows the veteran's 
complaints of a foreign body in his right wrist and fingers.

In June 1993, the veteran testified at a personal hearing.  
He was working as a chef at the time and reported that he 
experienced increased pain, weakness and cramping in his 
hands and fingers with prolonged use.  He reported he was not 
losing much time from work because of his hand, but sometimes 
used his left hand to do his work.  He indicated losing 
approximately two weeks in the past year due to his hand.  He 
also reported being followed at the VA pain clinic and 
indicated that removal of some of the retained bodies would 
be scheduled in the future.  

A July 1993 VA outpatient record notes the veteran's 
complaints of numbness in the right hand.  Examination was 
unremarkable; the diagnostic impression was pain and numbness 
of the right hand secondary to injury.  A triage entry in a 
VA outpatient record dated in September 1993 notes "no use 
in (R) hand."  In the history and physical section of that 
repot, it was noted that the veteran had been seen in the 
pain clinic three weeks earlier after complaining of right 
hand pain after a basketball game.  The veteran felt better 
and returned to work and then the pain started again.  
Examination showed the hand was not erythematous.  

The veteran presented for a VA examination in September 1996.  
He was working as a mail handler.  He complained of pain and 
tingling as well as an interference in wrist and finger 
movements residual to his gunshot wound.  The examiner noted 
no obvious abnormalities in the right hand or forearm and 
that all functions were performed normally.  The examiner 
stated that grip strength in the right hand was adequate but 
less than the left hand.  The veteran was able to hold a pen 
and write his name legibly.  

The veteran presented for a VA examination on December 4, 
2000.  He reported he was right-handed.  He complained of 
constant pain in his hand as well as weakness and cramping 
with prolonged use.  He indicated he takes Tylenol and uses a 
TENS unit for relief, and also reported that recently a right 
wrist splint had been prescribed.  Physical examination 
revealed a localized swelling about the radial side of the 
right wrist extensor surface, described by the examiner as 
mild.  There was no redness or increased warmth.  There were 
diffuse tenderness about the right wrist and hand and 
evidence of tenderness about the metacarpal phalangeal and 
interphalangeal joints of the right thumb.  The veteran 
indicated that other joints of his right hand would hurt at 
times.  The examiner noted a weakness in grasp on the right, 
primarily due to pain.  There was no evidence of fascial 
defects, forearm muscle atrophy or intrinsic muscle atrophy.  
There was weakness with abduction, adduction and apposition 
of the thumb to the tip of the right little finger, and 
muscle movements were painful against resistance.  The 
veteran's wrist motion was painful with active motions, 
exaggerated against resistance.  The veteran demonstrated 
ulnar deviation to approximately 20 degrees and radial 
deviation to approximately 10 degrees.  His palmar flexion 
was to approximately 30 degrees and dorsiflexion was to 
approximately 35 degrees.  

The VA examiner summarized that the veteran's muscle function 
was moderately impaired due to pain and also noted that 
testing revealed no peripheral nerve damage.  X-rays showed 
multiple metallic fragments primarily in the right hand, with 
others in the right wrist and distal 1/3 of the right 
forearm.  The impression was an old shotgun wound to the 
right hand and distal right forearm, healed and without any 
detected residual muscle damage, but with residual pain and 
muscle weakness related to a chronic tendonitis in the right 
hand and right wrist.  The examiner stated that injuries to 
Muscle Groups VII, VIII and IX were not measurable, but that 
the veteran was experiencing impairment of function due to 
persistent and prolonged pain in the area and that with 
consideration of the veteran's difficulty with fine 
manipulative movements of the right hand, the injury to 
Muscle Group IX would be moderate to severe.  The examiner 
also noted a loss of power evidenced by grip weakness and an 
expected lower fatigue threshold due to pain.

By rating decision dated in September 2001, the RO granted an 
increased schedular rating, from 20 percent to 30 percent, 
effective December 4, 2000.

Analysis

The evidence is consistent in showing the veteran to be 
right-handed.

The veteran's gunshot wound residuals are currently evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5308, which provides 
that impairment of Muscle Group VIII of the major upper 
extremity warrants a noncompensable rating if it is slight, a 
10 percent rating if it is moderate, a 20 percent rating if 
it is moderately severe or a 30 percent rating if it is 
severe.  Muscle Group VIII consists of the muscles arising 
from the external condyle of the humerus (the extensors of 
the carpus, the fingers and the thumb, and the supinator.  It 
controls the functions of wrist, finger and thumb extension 
and abduction of the thumb.

The Board will first consider the period prior to December 4, 
2000, during which time the disability was assigned a 20 
percent rating.  A review of service medical records 
contemporary to the initial injury show no open comminuted or 
other bone fracture coincident with the gunshot wound of the 
right forearm and hand.  In addition, service records reflect 
no extensive debridement, prolonged infection, sloughing of 
soft parts, or intermuscular binding and scarring.  There is 
no evidence of prolonged in-service hospitalization for 
treatment of the wound, or evidence of ragged, depressed and 
adherent scars indicating wide damage to the muscle groups in 
the missile track.  Service records show only treatment with 
a sterile dressing and antibiotics, with good healing of 
puncture wounds.  Upon discharge from hospitalization the 
veteran had good motion and for many years thereafter, the 
veteran demonstrated good motion of the wrist and hand 
without evidence of symptomatic scarring, loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Further, the medical evidence is without evidence of 
muscle swelling and/or hardening abnormally in contraction, 
and tests of strength and endurance or coordinated movements 
compared with the corresponding muscles of the uninjured side 
did not indicate severe impairment of function, rather, a 
mild or, at most, moderate reduction in grip is noted as 
compared to the left.  Prior to December 4, 2000, there is no 
evidence of atrophy of the forearm or hand, or of other 
peripheral muscle groups.  In fact, the evidence for the 
period prior to December 4, 2000, is consistent in showing a 
good to full range of wrist and hand motions, even with 
complaints primarily of pain and fatigue on use and sensory 
changes in the hand and fingers.  The evidence does not 
support more than a 20 percent rating under Diagnostic Code 
5308.

The medical evidence, to include service medical records, 
post-service records of VA treatment and evaluation, and 
reports of VA examination of the right forearm and hand, is 
negative for clinical findings or conclusions demonstrative 
of injury of the flexors of the carpus, the long flexors of 
the fingers and thumb or the pronator, muscles arising from 
the internal condyle of the humerus, Muscle Group VII.  In 
addition, the veteran's complaints do not include problems 
with his forearm.  Thus, 38 C.F.R. § Diagnostic Code 5307 
(2001), pertaining to impairment of Muscle Group VII, is not 
more appropriate to the evaluation of the veteran's gunshot 
wound and will not be discussed further herein.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995); Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). 

The Board has also considered application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5309 (2001), which provides the 
criteria for evaluating impairment of Muscle Group IX.  
Muscle Group IX consists of the intrinsic muscles of hand, 
the thenar eminence, short flexor, opponens, abductor and 
adductor of the thumb, the hypothenar eminence, and the short 
flexor, opponens and abductor of the little finger.  The 
forearm muscles act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  The hand is so compact a structure 
that isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309, Note.  

Disability of the finger joints, affecting motion, is 
evaluated on the basis of ankylosis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5227 (2001).  A Note provides that 
limitation of motion of the fingers of less than one inch 
either toward or away from the palm is not considered 
disabling.  

As stated above and as set out in the recitation of the 
relevant evidence, the veteran has demonstrated good to full 
motion of the hand.  Where motion limitation has been shown 
it has not been of a severity so as to warrant even a 
compensable evaluation under the diagnostic codes pertinent 
to evaluation of finger limitation of motion.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).  The Board emphasizes that 
even with consideration of the veteran's complaints of pain, 
to include as additionally weakened or fatigued on use, he 
maintains hand motion such that the disability does not more 
nearly approximate the ankylosis required for a compensable 
evaluation than the degree of limitation of motion which is 
considered noncompensably disabling.  As such, motion 
limitation provides no basis for assignment of a higher 
rating.

Wrist motion limited in dorsiflexion to less than 15 degrees 
or to palmar flexion in line with the forearm warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Ankylosis of the wrist of the major upper extremity warrants 
an evaluation of 30, 40 or 50 percent, depending upon the 
position of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  The record demonstrates that the veteran has 
limitation of wrist motion due to pain but it also 
demonstrates that he retains substantial useful motion of the 
wrist.  The disability clearly does not more nearly 
approximate the criteria for a 30 percent rating than those 
for a 10 percent rating. 

For the period prior to December 4, 2000, the evidence also 
shows no identified peripheral nerve involvement so as to 
warrant assignment of a higher or separate rating under 
38 C.F.R. § 4.124a (2001).  Service medical records 
themselves note only a contusion of the nerve, and, despite a 
post-service note of possible early carpal tunnel, testing, 
such as electromyogram, was specifically negative for 
evidence of nerve impairment.  Consistent with the initial 
service record note of sensory complaints, post-service the 
veteran has, at most, complained of subjective sensations of 
numbness or tingling, interfering with his ability to use his 
right hand and fingers in a full range of movements.  The law 
clearly provides that a muscle injury will not be combined 
with a peripheral nerve paralysis rating of the same body 
part unless the injuries affect entirely different functions, 
38 C.F.R. § 4.55(a), and generally provides that evaluation 
of the same disability, or the same manifestation of a 
disability under different diagnostic codes is to be avoided.  
38 C.F.R. § 4.14 (2001).  Here, the function affected is the 
same, difficulty in full use of the right wrist and fingers.  
Accordingly, separate neurologic and muscle ratings are not 
in order.  See 38 C.F.R. §§ 4.14, 4.55(a), 4.56 (2000); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, there is no appropriate basis for evaluating the 
disability as more than 20 percent disabling during the 
period prior to December 4, 2000.

Based upon the results of VA examination on December 4, 2000, 
the veteran was granted an increased evaluation of 30 percent 
under Diagnostic Code 5308, effective the date of the VA 
examination.  30 percent is the maximum rating available 
under Diagnostic Code 5308.  The December 2000 examiner has 
specified that, in fact, the degree of injuries to Muscle 
Groups VII, VIII and IX were not measurable, but that, based 
on consideration of the types of complaints the veteran had, 
i.e., difficulty with fine manipulative movements, the level 
of impairment would now best be described as moderate-to-
severe injury of Muscle Group IX.  As set out above, Muscle 
Group IX is rated based on motion limitation, as at least 10 
percent disabling.  A 10 percent rating is the maximum for 
wrist limitation of motion absent evidence of ankylosis.  As 
discussed above, the veteran retains substantial useful 
motion of the wrist.  The veteran does not evidence any 
motion limitation approximating ankylosis of any finger so as 
to warrant assignment of a compensable rating, even with 
consideration of his pain, fatigue and weakness.

In addition, while the Schedule does provide for assignment 
of a 70 percent evaluation for loss of use of the dominant 
hand, see 38 C.F.R. § 4.71a, Diagnostic Code 5125 (2001), the 
veteran has not been objectively shown to have lost the use 
of his right hand at any point during his appeal.  Despite 
his complaints of pain, cramping and numbness, he has in the 
past worked as a chef and is now reportedly working as a mail 
handler.  The medical evidence clearly and consistently shows 
that the veteran continues to retain substantial useful 
function in his right hand.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher or separate disability evaluation either 
prior to or from December 4, 2000.  

The Board has also considered the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b).  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The record reflects that the veteran has not required 
frequent periods of hospitalization for this disability.  The 
record shows outpatient treatment, primarily for pain 
management, and also reflects that, despite his complaints 
the veteran has continued to work in professions requiring 
the use of his right hand, such as a chef or working with 
bulk mail.  There is no evidence of his having missed an 
unusual amount of time from work.  In addition, the medical 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound of the right hand and forearm, for the 
period prior to December 4, 2000, or to a rating in excess of 
30 percent for the disability, for the period beginning 
December 4, 2000, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

